People v Feliz (2021 NY Slip Op 03380)





People v Feliz


2021 NY Slip Op 03380


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Gische, J.P., Kern, Oing, Shulman, JJ. 


Ind No. 625/17 1539/17 Appeal No. 13934 Case No. 2019-2904 2019-5170 

[*1]The People of The State of New York, Respondent, 
v Darlin Feliz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from two judgments of the Supreme Court, New York County (Abraham Clott, J.), rendered January 17, 2019 and (Barry Warhit, J.), rendered April 17, 2019.
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.